Case: 14-50722      Document: 00512967667         Page: 1    Date Filed: 03/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-50722
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          March 12, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

OMAR GARRON-MORALES, also known as Omar Carreon-Morales, also
known as Faustino Omar Carreon-Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:14-CR-92


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Omar Garron-Morales appeals the 24-month sentence imposed following
his guilty plea conviction for illegal reentry following prior removal. He argues
that his sentence, which is in the middle of the applicable guidelines range, is
greater than necessary to meet the sentencing objectives of 18 U.S.C. § 3553(a).
Garron-Morales contests the application of U.S.S.G. § 2L1.2, the illegal reentry



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50722     Document: 00512967667      Page: 2   Date Filed: 03/12/2015


                                  No. 14-50722

guideline, on the basis that it double counts prior convictions, is not empirically
based, and does not account for the nonviolent nature of his offense, which he
asserts is an “international trespass.” He also contends that the district court
did not account for his personal circumstances, specifically that he reentered
the United States to obtain custody of his children.
      Garron-Morales did not object in the district court to the reasonableness
of his sentence and, thus, our review is for plain error. See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).         However, even under the
ordinary standard of review, he has not shown that his sentence was
unreasonable.
      As Garron-Morales acknowledges, his assertion that the presumption of
reasonableness should not apply because § 2L1.2 lacks an empirical basis is
foreclosed, and he raises it to preserve it for further review. See United States
v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). We likewise
have rejected his contention that a within-guidelines sentence is unreasonable
because § 2L1.2 lacks an empirical basis and effectively double counts prior
convictions. United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009).
Also, we have not been persuaded by the claim that the Sentencing Guidelines
do not take into account the nonviolent nature of an illegal reentry offense. See
United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      With regard to Garron-Morales’s claim that his sentence did not reflect
his personal circumstances, the district court considered his arguments that a
lesser sentence was warranted on that ground and determined that a sentence
within the guidelines range was proper. We must defer to the district court’s
sentencing decision, see Gall v. United States, 552 U.S. 38, 49-50, 51-52 (2007),
and Garron-Morales has not demonstrated that the district court’s
presumptively reasonable choice of sentence was incorrect. See United States



                                        2
    Case: 14-50722    Document: 00512967667    Page: 3   Date Filed: 03/12/2015


                                No. 14-50722

v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). His benign motive for returning to
this country is insufficient to rebut the presumption of reasonableness. See
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      3